EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the After Final Amendment filed 26 July 2022.  Claims 1, 3, 6, 9, 13, 14, 16-25 and 27-30 are now pending.  The Examiner acknowledges the amendments to claims 1, 3, 6, 9, 13, 14 and 16-20, as well as the cancellation of claim 26 and the addition of claims 28-30.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows: 

IN THE CLAIMS:

At line 6 of claim 1, “consisting of” has been changed to --including--.
At line 1 of claim 6, “the repetition frequency” has been changed to –a repetition frequency--.
At line 4 of claim 16, “beams emitted by the irradiation modules being transmitted” has been changed to –wherein beams emitted by the irradiation modules are transmitted--.
At line 5 of claim 18, “a patient” has been changed to –the user--.
At line 1 of claim 19, “also comprising” has been changed to –further comprising--.
At line 2 of claim 21, the prevention” has been changed to –prevention--.
At line 2 of claim 25, “pulse” has been changed to –pulsed--.
At line 3 of claim 28, “consisting of” has been changed to --including--.
At line 5 of claim 28, “consisting of” has been changed to --including--.
At line 2 of claim 30, the prevention” has been changed to –prevention--.

Reasons for Allowance
Claims 1, 3, 6, 9, 13, 14, 16-25 and 27-30 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1, 3, 6, 9, 13, 14, 16-25 and 27, while the prior art teaches a transcutaneous irradiation device, comprising: a top portion suitable for positioning on a head of a user and including at least one top transcutaneous irradiation module including at least one top irradiation source; and a bottom portion suitable for being positioned on an abdomen of the user and including at least one bottom transcutaneous irradiation module including at least one bottom irradiation source, wherein the at least one top irradiation source of the at least one top transcutaneous irradiation module comprises at least one top pulsed laser source and the at least one bottom irradiation source of the at least one bottom transcutaneous irradiation module comprises at least one bottom pulsed laser source, and wherein application of an overall modulation frequency to the at least one top irradiation source and to the at least one bottom irradiation source subjects the at least one top pulsed laser source and the at least one bottom pulsed laser source to a double pulse, the prior art of record does not teach or fairly suggest a transcutaneous irradiation device as claimed by Applicant, wherein the double pulse to which is respectively subjected the at least one top pulsed laser source and the at least one bottom pulsed laser source comprises:a first pulse, said first pulse corresponding to pulses generated by the at least one top pulsed laser source and the at least one bottom pulsed laser source, said first pulse having a pulse train comprising a repetition frequency between 1 and 25 kHz; and a second pulse resulting from the application of the overall modulation frequency to the pulses generated by the at least one pulsed laser source, said second pulse comprising a repetition frequency between 0 and 4000 Hz.
Regarding claims 28-30, while the prior art teaches a transcutaneous irradiation device, comprising: a top portion suitable for positioning on a head of a user and including at least one top transcutaneous irradiation module including at least one top irradiation source; and a bottom portion suitable for being positioned on an abdomen of the user and including at least one bottom transcutaneous irradiation module including at least one bottom irradiation source, wherein the at least one top irradiation source of the at least one top transcutaneous irradiation module comprises at least one top pulsed laser source and the at least one bottom irradiation source of the at least one bottom transcutaneous irradiation module comprises at least one bottom pulsed laser source, and wherein application of an overall modulation frequency to the at least one top irradiation source and to the at least one bottom irradiation source subjects the at least one top pulsed laser source and the at least one bottom pulsed laser source to a double pulse, the prior art of record does not teach or fairly suggest a transcutaneous irradiation device as claimed by Applicant, wherein at least one of the at least one top transcutaneous irradiation module and the at least one bottom transcutaneous irradiation module presents a generally cylindrical shape and is held within a ring of a substantially cylindrical shape so as to ensure to be held coaxially in a cylinder axis of the ring, said ring being configured to be in contact with a patient so that a beam of said at least one top irradiation source or said at least one bottom irradiation source is emitted parallel to the cylinder axis of the ring.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/           Primary Examiner, Art Unit 3791